Chapman, J.
The plaintiff excepts to no finding or decision of the judge except his order for a return. But it had been found that the plaintiff had no title to the property replevied; that the title was in Selden, and that the defendant Neale was his agent. Upon the finding of these facts, the order was correct. For a plaintiff in replevin must maintain his case on the strength of his own title, and, if he fails, the' possession ought, as a general rule, to be restored to the defendant. Johnson v. Neale, 6 Allen, 229. This case does not furnish an exception to the rule, but comes c’early within it

Exceptions overruled.